Lobe, C. J.,
(dissenting):—What constitutes a bill depends in my judgment upon its condition at the particular time referred to.' A bill as originally introduced is subject to modification. Under legislative rules, and practice, while a bill is pending, it is added to by amendments and endorsements, from time to time, changing its meaning and showing its progress; when so added such amendments and endorsements become a part of that bill, each adding to its completion up to a certain point.
It is unquestionably true that the original draft is a bill when first introduced, then consisting of the paper on which it is written, and the writing itself, which includes the title and the text.
It is equally true that in its progress through the Legislature amendments are added, and when so added, whether written upon, attached to, or loosely placed within the original draft, they become a part of the bill at that stage.
In like manner, at every stage of its progress, under legislative rules and practice, there are added to the bill endorsements which show its condition from time to time, and constitute the original record of such progress. When so endorsed they become a part of the bill at each successive stage. Then the original bill, with such amendment and endorsements, is signed by the Speakers, and goes to the committee on enrollment and is the original record on which that committee acts and to which they refer, seeking cor*153roboration only from the journal if any question be raised, the journals being secondary and usually made up from such endorsements.
The original form or draft of a law as presented to the Legislature may be so changed by amendments and endorsements during its pendency, as to retain scarcely a trace of the original draft. It is manifest, therefore, that the definition of a bill may not be confined to the original form or draft submitted to the Legislature; but relates to its condition at each and every specific time while it is pending before the Legislature.
The very act under which this indictment is found uses this language: “A bill, within the meaning of this act, shall be taken as pending from the time of its introduction until enrolled and signed by the Speakers of both Houses. It shall then be taken as and for an act.”
The very language of the act, therefore, contemplates the condition of the bill at every stage of its progress from its “introduction” until it is “ enrolled and signed,” and expressly covers its condition during all of that time.
The act says that “ whoever shall add to ” * * * “ any bill pending before either branch of the General Assembly of this State, or any committee thereof, or any joint committee of the two Houses.”
This indictment, framed under the act, charges that the defendant “did unlawfully and feloniously add an endorsement to bill Ho. 62,” etc. It charges that the defendant did add to a bill, and sets out specifically what was added, namely, an endorsement.
It would seem, therefore, that the indictment is good, and that the offense therein properly and clearly charged is within the terms of the statute; unless we hold that the concrete word bill should be divided up into its several component parts of paper, writing, title, original draft, amendments, endorsements and signature, and that each must be separately mentioned in the statute defining the offense; in other words, that while the whole necessarily includes the parts, *154yet that an indictment is not good unless the statute specifically sets out the respective parts. This surely is not tenable.
The offense charged in this indictment, that is of making a false endorsement on the paper, so as to indicate that it had passed the Legislature, when in fact it had not so passed; is clearly within the evil sought to be remedied by the act of May 13, 1891, which is entitled “ An act to prevent tampering with legislative proceedings.” It would also seem to be clearly within the language of that act under any fair and reasonable interpretation thereof.
While I endorse most heartily the well settled principle that penal statutes are to be construed strictly with all reasonable intendments in favor of the accused; I am not inclined to such a strict construction as to narrow a word which is concrete in its significance to one particular and separate part or phase of its meaning. It should be so construed as to embrace all its parts, and show actual conditions at the precise time of the alleged offense. Any other rule of construction would amount to judicial annulment of law, and give immunity to crime.
I am clearly of the opinion that the indictment is good and that the offense as charged in the indictment is within the terms of the statute.
A majority of the Court, however, think otherwise, and in pursuance of their judgment it is ordered that the indictment be quashed.